Citation Nr: 0728996	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression.

2.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease (GERD) 
and irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1984 to February 
2005.

The issues of entitlement to an initial rating in excess of 
30 percent for major depression and entitlement to service 
connection for bilateral hip, shoulder, and knee disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pursuant to a statement on the record by the veteran's 
representative that was confirmed by the veteran at the time 
of the hearing before the Board of Veterans' Appeals (Board) 
in May 2007, the veteran indicated his desire to withdraw his 
appeal of the issue of entitlement to an initial rating in 
excess of 10 percent for hiatal hernia with GERD and IBS.

2.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with GERD and IBS have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to a statement on the record by the veteran's 
representative that was confirmed by the veteran at the time 
of the hearing before the Board in May 2007, the veteran 
indicated his desire to withdraw his appeal of the issue of 
entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with GERD and IBS.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
properly withdrawn his appeal as to the issue of entitlement 
to an initial rating in excess of 10 percent for hiatal 
hernia with GERD and IBS and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

The veteran's appeal as to the issue of entitlement to an 
initial rating in excess of 10 percent for hiatal hernia with 
GERD and IBS is dismissed.




REMAND

With respect to the remaining issues of entitlement to an 
initial rating in excess of 30 percent for major depression 
and entitlement to service connection for bilateral hip, 
shoulder, and knee disorders, at the time of his hearing 
before the Board in May 2007, the veteran also noted that he 
had recently been receiving treatment for the disorders which 
are the subject of these claims.  More specifically, he 
testified that he had been receiving treatment for his hip, 
shoulder, and knee disorders from Dr. McKenna and Dr. Gerber 
at Michael O'Callaghan Federal Hospital, and that he had been 
receiving treatment for his major depression from Dr. Dodge 
Slagle at Tricare.  However, the most recent medical 
treatment records from Dr. McKenna that are contained in the 
claims file are dated in July 2005, and there are no records 
from Dr. Slagle or Dr. Gerber and/or Michael O'Callaghan 
Federal Hospital (with the exception of a July 2005 medical 
report from that facility from Dr. Barret).  Consequently, 
since these private treatment records have never been 
requested and may provide information relevant to the 
remaining issues on appeal, the Board finds that remand is 
warranted so that an effort can be made to obtain these 
records.  38 C.F.R. § 3.159(c)(1) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's treatment 
records from Dr. McKenna dated since 
July 2005, Dr. Dodge Slagle at Tricare, 
and Dr. Gerber at Michael O'Callaghan 
Federal Hospital.  

2.  Following the completion of any 
additional development deemed 
appropriate based on the information 
obtained, to include additional 
Department of Veterans Affairs (VA) 
examinations and opinions, the issues 
on appeal should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He does have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


